Citation Nr: 0932877	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from March 27, 2007 through 
April 26, 2007, and from April 28, 2007 through May 6, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active military service from October 1951 
to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the Medical 
Administration Service (MAS) (also known as the Business 
Office) of the Memphis, Tennessee Department of Veterans 
Affairs Medical Center (VAMC) that denied appellant's medical 
treatment reimbursement claims for the periods from March 27, 
2007 to April 26, 2007, and April 28, 2007 to May 6, 2007.


FINDINGS OF FACT

1.  From March 27, 2007 through April 26, 2007, and from 
April 28, 2007 through May 6, 2007, the appellant received 
private medical treatment.

2.  The appellant is service-connected for otitis media with 
hearing loss in the right ear and for an epigastric hernia 
scar.

3.  The private hospital treatment rendered from March 27, 
2007 through April 26, 2007, and from April 28, 2007 through 
May 6, 2007, was related to non-service connected 
cardiovascular conditions.  

4.  The appellant was not eligible for reimbursement under 
38 U.S.C.A. § 1728.

5.  The appellant had coverage under Medicare Part A which 
paid for a portion of the private medical care at issue.



CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses have not been met 
for the private medical treatment provided to the appellant 
from March 27, 2007 through April 26, 2007, and from April 
28, 2007 through May 6, 2007.  38 U.S.C.A. §§ 1703(a), 1725, 
1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.152, 17.120, 17.1000-17.1002, 17.1004 (2008); Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, 122 Stat. 4110 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, the VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).  Moreover, in this case, it is the law, and not the 
evidence, that is dispositive.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, and not factual evidence, is 
dispositive).  Accordingly, as the VCAA is not for 
application in this case, the Board finds that no further 
action is necessary. 

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant was treated at the Baptist Memorial Hospital 
from March 27, 2007 through April 26, 2007, and from April 
28, 2007 through May 6, 2007.  He was initial admitted for an 
acute myocardial infarction and underwent cardiac surgery.  
After he was discharged on April 26, 2007, he was re-admitted 
for related complications on April 28, 2007.  The evidence of 
record includes billing statements from that facility that 
indicate that for the treatment from March 27, 2007 through 
April 26, 2007, Medicare Part A paid $135,842.54 and, for the 
treatment from April 28, 2007 through May 6, 2007, Medicare 
Part A paid $23,870.48.  The appellant is seeking payment of 
the remaining amounts by VA.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the appellant alleged, that he has a total 
disability or that his treatment at the private hospital was 
for an adjudicated service-connected disability, a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 
38 U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.120, 17.47(i). 

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), a veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing  
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency  
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvements Act of 2008, was signed by the President.  
This bill makes various changes to veteran's mental health 
care and also addresses other health care related matters.  
In pertinent part it amends 38 U.S.C.A. § 1725 and 
38 U.S.C.A. § 1728 to make mandatory, as opposed to 
discretionary, the reimbursement of the reasonable value of 
emergency treatment of an "eligible" veteran furnished by a 
non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  Additionally, this amendment 
added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" to 
include treatment rendered until such time as the veteran can 
be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the 
time the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.

As the Veteran's claim is being denied on a basis not 
affected by the Veterans' Mental Health and Other Care 
Improvements Act of 2008, further discussion of the changes 
under this Act is not necessary. 

The criteria listed in 38 C.F.R. § 17.1002 are conjunctive, 
not disjunctive; thus, all of the criteria must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]. 

Review of the evidence of record reveals that the appellant 
has had coverage under Medicare Part A.  The record also 
shows that almost $160,000 of the bills incurred for the 
private treatment in question were paid by Medicare Part A; 
these payments constitutes a legal bar to reimbursement under 
38 U.S.C.A. § 1725.  Furthermore, under 38 C.F.R. § 17.1002 
(g), a veteran must have no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment.  As Medicare Part A does 
constitute a health-plan contract, and, in fact, payment was 
made pursuant to that contract, the appellant did have 
coverage and therefore did not meet the requirements listed 
under 38 C.F.R. § 17.1002.

As noted above, the appellant has not established service 
connection for the cardiac-related conditions that were 
treated during the claimed private medical care.  
Furthermore, the record shows that he had Medicare Part A 
coverage at the time of the claimed private medical 
treatment, which is a bar to the benefit sought.  As each of 
the above-listed (a through i) criteria contained in 
38 C.F.R. § 17.1002 must be satisfied in order to establish 
entitlement under 38 U.S.C.A. § 1725, there is no need to 
address whether any or all other requirements for such 
reimbursement have been met by the appellant.  

The Board is sympathetic to the appellant's financial 
situation but, unfortunately, is unable to provide a legal 
remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that, in a case where the law, as 
opposed to the facts, was dispositive of the claim, the claim 
should be denied on appeal to Board because of absence of 
legal merit or lack of entitlement under law.  Thus, as the 
claim fails because of an absence of legal merit or lack of 
entitlement under the law, the claim must be denied.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from March 27, 2007 through 
April 26, 2007, and from April 28, 2007 through May 6, 2007, 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


